Citation Nr: 1726651	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-43 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy.  

2.  Entitlement to service connection for bilateral hip disability to include hip strain and degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to November 2000.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011, March 2013, and May 2017 by the Department of Veterans Affairs (VA) Regional Office (RO).  The Atlanta, Georgia RO currently has jurisdiction of the appeal.  

However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A May 2017 rating decision denied entitlement to service connection for left shoulder and left upper extremity disability, neck disability, and right knee disability.  The Veteran filed a notice of disagreement with this decision in May 2017, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for service connection for left shoulder and left upper extremity disability, neck disability, and right knee disability is not necessary at this time. 

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDING OF FACT

On June 22, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On June 22, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy.  

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 

ORDER

The appeal of as to the claim for entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy is dismissed.  


REMAND

In an October 2014 VA Form 9, with regard to the issue of service connection for bilateral hip disability to include hip strain and degenerative arthritis, the Veteran requested a Board hearing at a local VA office.  In October 2015, the Veteran requested a Board videoconference hearing.  A Board hearing has not been scheduled and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2016).  One should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


